DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-9 of the response, filed 02/28/2022, with respect to the objections to the drawings and the specification, have been fully considered and are persuasive.  The objections to the drawings and the specification have been withdrawn.
Applicant’s arguments, see Pages 9-12 of the response, filed 02/28/2022, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  Rampal fails to disclose the at least one bearing roller element being arranged within at least one first or second groove as claimed in Claims 1 and 10.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-10, and 12-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a swashplate assembly for a rotary wing aircraft, the assembly comprising first and second concentric components, a spherical bearing with at least one roller element disposed between the components, wherein the at least one roller element is arranged within at least one first or second groove formed in an outer surface of the first component or an inner surface of the second component.  Rampal discloses a swashplate assembly for a rotary wing aircraft, the assembly comprising first and second component and a bearing comprising a spherical bearing and at least one roller element; however, as stated above, Rampal fails to disclose the at least one roller element is arranged within at least one first or second groove formed in an outer surface of the first component or an inner surface of the second component.  David (US Patent No: 4,650,400) discloses an assembly (Figure 1) for a rotary wing aircraft, the assembly comprising first (69) and second (9) components and a bearing (71) disposed between the components, wherein the bearing is arranged within first (73) and second (75) grooves in the first and second components; however, David fails to disclose the assembly being a swashplate assembly and a spherical bearing as part of the bearing disposed between he first and second components.  Costes (US Patent No: 6,231,005) discloses a swashplate assembly comprising first (Figure 6, No. 35) and second (19’) components and a bearing (34’) disposed between said components, wherein the bearing comprises a spherical bearing (34’) and a roller element (59); however, Costes fails to disclose a groove in the first and second components in which the roller element is arranged.  The prior art fails to disclose a swashplate assembly or a rotor system comprising the swashplate assembly as claimed; therefore, Claims 1-4, 6-10, and 12-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745